DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed December 8, 2020 has been received and entered.
3.	Claims 1-7 are currently pending.

Election/Restrictions
4.	Applicant's election with traverse of wheat germ oil for species A, the combination of allantoin, isopropyl palmitate, and cetyl alcohol for species B, arlacel for species C, 1,3-propanediol for species D, and vitamin E for species E in the reply filed on December 8, 2020 is acknowledged.  The traversal is on the ground(s) that each of the species in the groups has similar characteristics; thus, it would not be burdensome to search all of the claimed species.  This is not found persuasive because while a search of one species might overlap with the other members of the group, the searches would not be coextensive.  Thus, a search of all of the species would be burdensome because numerous searches would be required to examine all of the distinct embodiment encompassed by applicant’s claims.
The requirement is still deemed proper and is therefore made FINAL.
5.	Claims 1-7 are examined on the merits in regards to the elected species.


Specification
6.	The disclosure is objected to because of the following informalities: the specification refers to Figures 1 and 2; however, no drawings have been submitted for this application.  

7.	The use of the terms “arlacel 165,” “tween 20,” “emulgin B2,” “emulgin VL75,” “eutanol G,” and “euxyl K300”, which are trade names or marks used in commerce, have been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
8.	Claim 5 is objected to because of the following informalities:  in line 7 “from” is misspelled as “form”.  Appropriate correction is required.
9.	Claim 7 is objected to because of the following informalities:  in line 1, the recitation of “up” between “comprising” and “a mixture” appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claims 1-7 are indefinite because it is unclear what characteristics a composition must have in order for it to be considered “based on” natural compounds.  It is unclear if “based on” is meant to exclude specific types of ingredients, or is meant to imply a certain percentage of “natural” compounds, or if some other meaning is meant by “based on.”  Thus, the metes and bounds of the claims are unclear because it is not clear when a composition would be considered included or excluded by this limitation.
11.	Claim 2 is indefinite because there is a lack of antecedent basis for “the natural extract” as recited in line 2 of the claim.
12.	Claims 2-4 are indefinite because it is unclear what is considered to be a “natural extract of Annona muricata”.  It is unclear what characteristics an extract must have in order to be considered a “natural extract”.
13.	Claims 5 and 7 contain the trademarks/trade names “arlacel 165,” “tween 20,” “emulgin B2,” “emulgin VL75,” “eutanol G,” and “euxyl K300”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 states that it contains “less than 1%” of the extract of Annona muricata.  The use of “less than 1%” indicates that amounts lower than 0.5% can be used.  This does not further limit claim 1 because the lower limit for the extract in claim 1 is 0.5%.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


15.	Claims 1-4 and 6 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. 
Claims 1-4 and 6 are directed to a combination of an extract from Annona muricata in combination of oils, emollients, emulsifiers, preservatives, vitamins, and water in a range of concentrations.  Annona muricata, oils, vitamins, and water are naturally occurring ingredients. Furthermore, emollients, emulsifiers, and preservatives can all be naturally occurring substances such as oils, beeswax, and ascorbic acid. Thus, the claims are drawn to mixtures of naturally occurring products. 
A change in the ratio or amount of compounds to create an "extract” from the plant does not transform the claims into an exemption of the “judicial exception” because amounts/ratios/percentages do not set forth a “markedly different” structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   Extraction of plants only concentrates and portions the naturally occurring compounds in the plants which are soluble or insoluble in the particular solvent.  General extraction does not necessarily result in a markedly distinct change in the naturally occurring compounds from the plant.  Thus, A. muricata extract is a mixture of the naturally occurring compounds found in plant.   
There is no indication that mixing the specified compounds together as commensurate in scope with the stated claims changes the structure, function, or other properties of the compounds in any marked way.  A change in the  Diamond v. Chakrabarty, 447 U.S. 303 (1980)).   There is no evidence to show that mixing the claimed ingredients in the claimed amounts results in a product that has markedly different characteristics (structural, functional, or otherwise) in comparison with the naturally occurring counterparts.  Each of the claimed components naturally occurs in nature and is effective for treating skin.  The combination of the ingredients is also effective for treating skin.  Thus, each compound appears to maintain its naturally occurring structure and properties and is merely present in the combination.  Mixing specific compounds does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the claims are directed to judicial exceptions.  
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2001181129 A – English translation).
	This reference teaches a composition which comprises an extract from Annona muricata.  The reference teaches that the extract can be used in a percentage from 0.001 to 10% and specifically exemplifies a composition with 1% of the extract.  The reference teaches that the extract is from the leaves of the plant.  The reference teaches that the extract is formulated with moisturizing agents (emollients), oils, emulsifiers, and preservative agents such as EDTA.  The reference specifically teaches the use of water, tocopherol (vitamin E ingredient), propylene glycol (1,3-propanediol), and cetyl alcohol in the compositions (see paragraphs 16, 24-27, 43, 46, and 47 of the translation).
The reference does not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The reference teaches the use of the claimed ingredients in a topical composition.  Varying the concentration of ingredients within a topical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
.
17.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2001181129 A – English translation) as applied to claims 1-4 and 6 above, and further in view of Deckers (US 6,372,234).
The teachings of Kobayashi are discussed above.  The reference does not specifically teach using wheat germ oil, allantoin, isopropyl palmitate, or arlacel 165 in the composition.  However, Deckers teaches that each of these ingredients was known in the art to be useful in formulating topical compositions (see column 16, lines 36 and 48; and Example 10).  As discussed in MPEP section 2144.07:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)…"Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. 

Thus, is not considered to be inventive to select well known topical ingredients for inclusion in a topical composition unless an unexpected result is shown from the selection.  Therefore, the combination of the claimed ingredient with the A. muricata extract is considered to be an obvious modification of what was known in the art prior to the effective filing date.


18.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655